Citation Nr: 0837557	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the upper lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

By rating decision dated in August 2002, the RO denied the 
veteran's claims of entitlement to service connection for 
hearing loss disability, tinnitus, residuals of a back 
injury, and residuals of a head injury.    

In an August 2003 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and degenerative arthritis of the 
upper lumbar spine.  A noncompensable disability evaluation 
was assigned for his hearing loss, and a 20 percent 
disability rating was assigned for his lumbar spine 
disability, effective September 2001.  The veteran perfected 
an appeal of the initial disability evaluation assigned for 
his hearing loss and lumbar spine disabilities.  

More recently, a September 2005 rating decision denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability.  

The Board observes that at various times during the course of 
the appeal, the veteran requested a hearing before a Member 
of the Board.  However, in June 2008, the veteran's 
representative submitted a statement indicating that the 
veteran was withdrawing his request for a Board hearing.  
Accordingly, the Board will proceed with a decision on the 
merits of his claims.  


FINDINGS OF FACT

1.   There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating that the veteran's cervical spine disability is 
causally or etiologically related to his service in the 
military. 

3.  There is no competent medical nexus evidence of record 
indicating the veteran currently has residuals of a head 
injury that are causally or etiologically related to  his 
service in the military.

4.  Throughout the rating period on appeal, no worse than 
Level III hearing acuity in the left ear and no worse than 
Level II hearing acuity in the right ear has been 
demonstrated.

5.  Throughout the rating period on appeal, the veteran's 
degenerative arthritis of the lumbosacral spine has been 
manifested by complaints of pain with no more than moderate 
limitation of motion, no demonstration by competent clinical 
evidence of neurological impairment, and no ankylosis of the 
lumbosacral spine.  




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  A cervical spine disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

3.  Residuals of a head injury were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107  (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

4.  The requirements are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2007).

5.  The criteria for a disability evaluation in excess of 20 
percent for degenerative arthritis of the upper lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Codes 8520, 8620 (2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (as in effect from September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and degenerative arthritis of the 
upper lumbar spine, such claims are now substantiated.   As 
such, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
December 2001, December 2003, and August 2007 VCAA notice 
letters explained the evidence necessary to substantiate the 
veteran's claims of entitlement to service connection, as 
well as the evidence necessary to substantiate his claims for 
higher initial disability ratings.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, March 2006 and June 2008 letters from VA, as 
well as the August 2007 VCAA letter, explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims for service connection, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

With regard to the duty to assist, the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in August 2002 that the RO was unable to obtain 
his records.  It appears the missing records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

Nevertheless, the claims file contains a few service medical 
records, including the veteran's 1953 separation examination 
report and many of his National Guard service medical 
records, as well as post-service reports of private and VA 
medical treatment.  Additionally, the claims file contains 
the veteran's own statements in support of his claims, 
including a transcript of the veteran's testimony before a 
Decision Review Officer (DRO) of the RO.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Claims for Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Service Connection for Tinnitus

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is for the veteran's claim of 
entitlement to service connection for tinnitus, so it must be 
denied.  38 C.F.R. § 3.102.  

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as he went to infantryman school and served with 
a tank battalion.  38 U.S.C.A. § 1154(a) (West 2002).  

Despite his in-service noise exposure, after a review of the 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's tinnitus was 
incurred during active duty.  The veteran's available service 
medical records are entirely negative for any complaint, 
treatment, or diagnosis of tinnitus.  The veteran did not 
report any complaints referable to his ears in the manner now 
alleged (i.e., ringing of the ears) at his November 1953 
military separation examination.  Furthermore, the examiner 
at that time found that the veteran's ears and neurologic 
system were clinically normal.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the military service 
and in-service noise exposure.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  

In conjunction with his appeal, the veteran was afforded a VA 
compensation and pension examination in April 2003.  He noted 
he was a heavy equipment operator during active service and 
had decreased hearing since service.  However, he reported 
that his ringing in his ears began 15-20 years ago (following 
his discharge from active duty).  He further reported post 
service occupational noise exposure while employed in 
farming.  Following examination of the veteran and review of 
his claim folder, the examining audiologist opined that the 
veteran tinnitus began 30-35 years after active duty and it 
was more likely that his tinnitus was related to daily 
occupational exposure from farming.  The Board finds this 
opinion highly probative as it included a review of the 
veteran's claims folder along with the examination.  
Furthermore, it is consistent with the veteran's service 
separation examination that failed to document ringing in the 
veteran's ears or a diagnosis of tinnitus.  

In support of his claim, the veteran submitted an September 
2002 statement from his private audiologist who opined that 
the veteran had a hearing loss related to his military 
service and that his tinnitus is concomitant to hearing loss 
and noise exposure.  A treatment record from this audiologist 
dated in October 2001 notes that the veteran had noise 
exposure during service in the form of gun fire.  

However, the Board finds that the opinions proffered by the 
private audiologist are of little probative value.  The 
private audiologist appears to have based his opinion on the 
veteran's reported history of ringing in his ears since 
service; however, as noted above, the history as related by 
the veteran is inconsistent with the contemporaneous service 
medical records, which do not confirm tinnitus during his 
military service.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  To the extent that the audiologist may be offering 
an opinion, the Board notes that it is not required to accept 
medical opinions that are based upon the veteran's recitation 
of medical history.  Godfrey v. Brown, 8 Vet. App. 113 
(1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
There is no indication that the veteran's private audiologist 
reviewed the veteran's claim folder to include the negative 
clinical findings recorded on his service separation 
examination.  Furthermore, the private audiologist did not 
discuss the impact that the veteran's postservice 
occupational noise exposure may or may not have had on his 
tinnitus.   Thus, the Board has placed greater probative 
value on the report of the 2003 VA examination.  

In sum, the preponderance of the evidence shows that the 
earliest objective evidence of tinnitus is dated nearly 48 
years after the veteran's separation from active duty.  In 
reaching this decision, the Board observes that the veteran 
has reported inconsistent dates of onset for this disability.  
He reported to his private audiologist that his tinnitus has 
continued since service.  However, during his April 2003 
examination, he reported that his tinnitus began 15 to 20 
years ago.  In light of this inconsistency, the Board finds 
the veteran's reports of tinnitus since service to be less 
than credible.  Greater weight has been put on the report of 
the 2003 VA examination report stating that the veteran's 
tinnitus was more likely related to postservice farming.  The 
Board finds the opinion of the VA audiological examiner to be 
more probative than the veteran's lay opinion, and consistent 
with the record documenting no tinnitus at the time of the 
veteran's separation from active duty.

Simply put, the veteran did not report tinnitus at separation 
in 1953.  The first report of tinnitus is not until October 
2001.  Clearly, chronic tinnitus was not manifest in service.  
The initial evidence of tinnitus is in 2001, decades after 
service.  The Board notes a remarkable gap in time between 
the veteran's separation from service and the first evidence 
of tinnitus.

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record, specifically, the negative 
findings at separation.  Such evidence is far more reliable 
than an unsupported remote claim.  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In view of the foregoing, the Board finds that the record 
does not contain competent evidence of a causal relationship 
between the current tinnitus and the veteran's military 
service.  As the preponderance of the evidence is against 
his claim, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Service Connection for Cervical Spine Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
disability, so it must be denied.  38 C.F.R. § 3.102.  

The available service medical records do not show that the 
veteran complained of, or was treated for a cervical spine 
disability during his military service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board points out that the veteran did not make 
any complaints specifically related to his neck at his 
discharge.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the Board points out that the veteran's service 
medical records from his National Guard service do not show 
any related complaints.  Moreover, it appears that the 
veteran was not treated for cervical spine complaints until 
1995, following a motor vehicle accident.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Similarly, he was not 
diagnosed with a cervical spine disability until his April 
2003 VA examination, wherein he was diagnosed with 
degenerative arthritis of the cervical spine.  

In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, decades after service, is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

In so finding, the Board acknowledges that T.C.S., M.D. noted 
in a September 2002 statement that the veteran had sustained 
in-service trauma of a "serious nature" and opined that 
this alleged trauma was a contributing factor in the 
veteran's current neck complaints.  However, Dr. T.C.S. 
further observed that it is very difficult to render a 
definitive etiology in "our older patient population."  The 
Board also acknowledges that, in July 2004, J.A.P., M.D. 
noted that the veteran reported a history of a head injury 
during his military service, followed by progressive pain and 
limited motion of his cervical spine, and found that the 
veteran's current degenerative changes of the cervical spine 
were consistent with the possible earlier injury to the head 
and neck area.  

However, the Board points out that that Drs. T.C.S. and 
J.A.P. appear to have based their opinions on the history as 
related by the veteran, and not a review of the entire claims 
file.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence).  See also Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician 
based on a factual premise or history as related by the 
veteran).  Furthermore, neither doctor discussed the impact 
that the veteran's post service automobile accidents may have 
had on his neck or cervical spine.  Thus, the probative value 
of these opinions is diminished.  

In contrast, the April 2003 and November 2003 VA examiners, 
in those reports and in the January 2004 addendum to the 
November 2003 report, concluded that the veteran's current 
cervical spine disability was unrelated to his military 
service, to include the May 1953 injury.  The November 2003 
VA examiner explained that there was no evidence of a 
cervical spine disorder while the veteran was on active duty 
or for many years thereafter and that, even assuming the 
veteran's injury happened in the manner asserted by the 
veteran, it was not the sort of injury which could produce 
cervical spondylosis.  Similarly, the April 2003 VA examiner 
noted that the absence of complaints related to the veteran's 
cervical spine prior to his 1995 motor vehicle accident and 
the length of time between the veteran's military service and 
the onset of the veteran's cervical spine complaints prior to 
concluding that the veteran's current degenerative changes of 
the cervical spine were related to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The April 
2003 and November 2003 VA examination reports indicates that 
the VA examiners reviewed the veteran's entire claims folder 
prior to finding that it was unlikely that the veteran's 
current cervical spine disability was related to his military 
service.  The VA examiners' opinions have significant 
probative weight since the opinions were based on a review of 
the complete record, and the VA examiners not only considered 
the veteran's assertions and medical history, but also 
undertook a comprehensive clinical examination of him.  See 
Elkins v. Brown, supra.  

The Board has considered the veteran's statements regarding 
the etiology of his current cervical spine disability.  As a 
layperson, the veteran simply does not have the necessary 
medical training and/or expertise to diagnose or determine 
the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value as to the etiology of his 
cervical spine condition.  

Based on the discussion above, the Board concludes that the 
preponderance of the evidence is against his claim.  
Accordingly, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Service Connection for Residuals of a Head Injury

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a head 
injury, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran complained of 
headaches following a parachute jump in May 1953.  
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).   However, the Board 
points out that the veteran denied having a history of 
headaches, dizziness, and fainting spells on his November 
1953 Report of Medical History for separation.  Moreover, a 
search of the morning reports for the veteran's unit did not 
confirm the alleged incident.  More significantly, the 
veteran did not have any diagnosed head, neck or neurological 
problems at his November 1953 separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").   

Furthermore, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis of a 
neuropsychological disability.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  In this regard, the Board points out that 
the veteran's service medical records from his Army National 
Guard service, dated in the 1970s and 1980s, are negative for 
complaints of a head injury or residuals of a head injury.  
Furthermore, a review of the veteran's VA and private 
treatment records indicate that the veteran explicitly denied 
experiencing headaches, dizziness, concussions, and head 
injuries until 2006, wherein he first reported complaints 
related to his 1953 head injury.  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).    See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the veteran 
asserts that his disabilities complaints are related to an 
in-service injury, there is no competent clinical evidence 
that relates his current disabilities to his military 
service.  The Board acknowledges that the September 2006 VA 
examiner opined in a June 2007 addendum that the veteran's 
pattern of neuropsychological deficits is suggestive of 
predominantly right cerebral hemisphere dysfunction, with 
possible cerebellar involvement, which may represent the 
consequences of a head injury.  However, it is significant to 
note that the September 2006 VA examiner found that other 
etiologies could be considered, including his degenerative 
changes in his neck, and further noted that the veteran's 
report of recently worsening symptoms is inconsistent with a 
head injury that occurred over 50 years earlier.  The VA 
examiner also noted that the veteran's CT scan was 
unremarkable.  Similarly, the Board notes that the September 
2006 VA examiner did not refer to any credible supporting 
evidence that the veteran's neuropsychological disability was 
related to his service; in fact, she acknowledged that the 
majority of the veteran's Reserve and post-service medical 
records indicate that he had no relevant complaints and that 
physical and neurological evaluations were normal.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder). 

In contrast, the May 2008 VA examiner concluded that the 
veteran's current neuropsychological disability is unrelated 
to the veteran's military service.  The May 2008 VA examiner 
found that there was no objective evidence to substantiate a 
significant head injury during service, as his headaches was 
more likely due to scalp and musculoskeletal issues.  The May 
2008 VA examiner noted that the veteran's examination was 
consistent with a localized occipital neuralgia, and that it 
was biologically implausible that a presumed head injury over 
50 years ago could cause sudden cognitive disorder, 
particularly in light of the veteran's active lifestyle over 
the years.  In this regard, the VA examiner further noted 
that the veteran had a history of several occupational and 
motor vehicle accidents since his service and his repeated 
denials of a history of headaches, neurological symptoms, and 
cognitive complaints, as well as the absence of relevant 
findings at his separation examination and during his 
National Guard service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Likewise, the Board also points out that the 
November 2003 VA examiner, in his examination report, and in 
the January 2004 addendum, found that the veteran's cervical 
spondylosis was the likely cause of the veteran's chronic 
headaches, and that the veteran's headaches were not likely 
related to his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinions contained in the November 2003 and May 2008 
VA examination reports.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  The May 2008 VA 
examination report reflects that the VA examiner reviewed the 
veteran's entire claims folder prior to finding that the 
veteran's current neuropsychological disability was not 
related to his military service.  In short, this VA 
examiner's opinion has significant probative weight since it 
was based on a review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

As noted above, the veteran, as a layman, does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value.  

Based on the discussion above, the Board concludes that the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Additional Considerations

As already acknowledged, when, as here, a veteran's service 
medical and personnel records for his second period of 
service are unavailable through no fault of his, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this regard, the 
Board again points out that there are no available records 
confirming the veteran's assertions as to the events of his 
service, nor is there any medical evidence of record 
demonstrating that the veteran had tinnitus, a cervical spine 
disability, or a head injury during his service.  See Madden 
v. Gober, supra.

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Furthermore, the Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007). 

When the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately.  

During the April 2003 VA examination, for the relevant 
thresholds, the veteran had an average pure-tone threshold of 
51 decibels and a speech discrimination score of 92 percent 
in his right ear, and an average pure-tone threshold of 56 
decibels and a speech discrimination score of 90 percent in 
his left ear.  This, in turn, correlates to Level I hearing 
acuity in his right ear and Level II hearing acuity in his 
left ear.  Furthermore, during his most recent VA 
examination, in August 2007, for the relevant thresholds, he 
had an average pure-tone threshold of 55 decibels in his 
right ear and 88 percent speech discrimination.  This 
correlates to Level II hearing acuity for this ear under 
38 C.F.R. § 4.85, Table VI.  For the left ear, for the 
relevant thresholds, his average decibel loss was 58 decibels 
and the speech discrimination score was 86 percent.  This 
translates into Level III hearing for the left ear under 
Table VI.  The provisions of 38 C.F.R. § 4.86(a) or (b) are 
not applicable.  Neither the combined Level I and Level II 
designations of the April 2003 examination, nor the Level II 
and Level III combined designations of the August 2007 
examination, warrant a compensable rating according to 
38 C.F.R. § 4.85, Table VII.  

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  However, 
the record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him  
that his bilateral hearing loss has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his noncompensable schedular rating) 
or that his bilateral hearing loss has otherwise necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Degenerative Arthritis of the Upper Lumbar Spine

Service connection has been established for degenerative 
arthritis of the upper lumbar spine, effective September 26, 
2001.  It is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  The first amendment to 
the rating criteria for spinal disabilities affected 
Diagnostic Code 5293 and went into effect on September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the veteran's claim with 
respect to the pertinent laws for the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The record contains an April 2003 VA examination report and 
VA medical records indicating that the veteran complained of 
low back pain, without radiation to the extremities or 
parasthesias of the extremities.  Lasegue's sign was negative 
and there was no evidence of muscle atrophy, although there 
was evidence of spasm over the paraspinous muscles.  Range of 
motion was from 0 to 15 degrees extension and 0 to 110 
degrees flexion, with lateral flexion and rotation to 15 
degrees, all limited by pain.  Neurological evaluation was 
normal and x-rays showed degenerative changes of the upper 
lumbar spine.  On review of VA clinical reports of record 
dated prior to September 26, 2003, the veteran has normal 
gait, muscle tone, and strength, with normal reflexes, 
sensation, and strength.  The evidence does not show severe 
lumbosacral strain, listing of the whole spine to the 
opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, of 
abnormal mobility on forced motions.  Accordingly, the Board 
concludes that the evidence fails to establish the criteria 
consistent with the next-higher 40 percent evaluation under 
Diagnostic Code 5295 for the period prior to September 26, 
2003.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  Under these 
criteria, a 20 percent evaluation is for application where 
the evidence demonstrates moderate limitation of motion.  A 
40 percent rating is for application where there is severe 
limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292.  As noted 
above, prior to September 26, 2003, the record reflects that 
the veteran had forward flexion to 110 degrees on VA 
examination in April 2003.  Although the April 2003 VA 
examiner reported that the veteran was limited by pain at 65 
degrees, there was no evidence of additional functional 
impairment.  The examiner observed that there was no fatigue 
or lack of coordination on repetitive motion of the spine.  
As such, the Board finds that the 20 percent disability 
evaluation effectively contemplates the veteran's overall 
disability picture under Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine, prior to September 
26, 2003, and that a higher, 40 percent disability evaluation 
under Diagnostic Code 5292 is not warranted.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
lumbosacral strain.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
treatment records discussed above, for which he takes pain 
medication.  However, with consideration of the ranges of 
motion demonstrated on VA examination in April 2003, normal 
reflexes, and subjective decrease of sensation over the feet, 
the Board finds that the evidence does not indicate severe 
impairment with recurring attacks and intermittent relief to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 5293.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbosacral strain.  As 
discussed above, a relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The Board again notes that 
the veteran's VA treatment records did not provide specific 
information as to range of motion in degrees, but the April 
2003 VA examination report stated that the veteran had 
flexion from 0 to 110 degrees, extension from 0 to 15 
degrees, lateral flexion from 0 to 15 degrees bilaterally, 
and rotation from 0 to 15 degrees bilaterally, with pain.  
The VA examination report indicates that upon evaluation, 
muscle strength was full with no atrophy. 

Based on the above, there is no clinical evidence of record 
demonstrating that the veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent 
rating for orthopedic manifestations of the veteran's back 
disability remains for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain.  In the present case, there has 
been no objective demonstration of neurologic manifestations 
related to the lower extremities prior to September 26, 2003.  
While the veteran reported a subjective decrease of sensation 
of his feet bilaterally during his April 2003 examination, 
Lasegue's sign was negative and he had intact reflexes 
throughout.  Furthermore, there was no muscle atrophy or 
weakness.  Thus, the veteran is not entitled to a separate 10 
percent rating under Diagnostic Codes 8520, 8521, 8524, 8525 
or 8526 for neurologic manifestations of the disability at 
issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain.  As discussed above, there is a basis for 
a disability evaluation of 20 percent, but no higher, and 
there is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain, prior to September 26, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2007)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  At the veteran's November 2003 VA examination, 
he had range of motion from 0 to 20 degrees extension, 
lateral bending to 20 degrees right and 15 degrees left, and 
flexion to 95 degrees.  Upon VA examination in August 2007, 
range of motion of the lumbosacral spine was forward flexion 
to 90 degrees, 20 degrees of extension, 30 degrees of lateral 
bending, and 40 degrees of rotation.  Thus, applying the 
facts to the criteria set forth above, the veteran remains 
entitled to no more than a 20 percent evaluation for his 
service-connected low back disorder for the period from 
September 26, 2003 under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 40 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003.  The law most 
favorable to the veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the veteran's recent August 2007 VA 
examination report states that the veteran had 90 degrees of 
forward flexion, 20 degrees of extension, and 30 degrees of 
lateral flexion, and 40 degrees of rotation.  Similarly, 
there was no evidence of spasm, atrophy, or tenderness.  
Likewise, there was no evidence of kyphosis, lumbar lordosis, 
scoliosis, or reverse lordosis.  There was no finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board does not find that this 
contemplates severe limitation of motion of the lumbar spine, 
even with consideration of pain, under Diagnostic Code 5292, 
as in effect prior to September 26, 2003.  Moreover, for the 
period from September 26, 2003, there was no demonstration of 
the criteria to warrant a 40 percent rating under Diagnostic 
Code 5293 or 5295.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
On the contrary, the November 2003 examination report notes 
that the veteran, while experiencing palpable paraspinous 
muscle spasm, had no fatigability or incoordination on 
repetitive motion of the lumbar spine.  The Board observes 
that the veteran reported flare ups of 1 to 2 day duration 
every 2 to 3 weeks precipitated by overuse and car rides.  
The examiner observed that there was pain on repetitive use 
of the lumbar spine; however, there was no additional loss of 
motion on repetitive use of the joint.  The Board finds that 
the veteran's subjective complaints have been contemplated in 
the current rating assignment, as discussed above.  The 
overall evidence, for the period from September 26, 2003 does 
not reveal a disability picture most nearly approximating a 
40 percent evaluation even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the veteran's 
service-connected lumbosacral strain.  At his most recent VA 
examination, in August 2007, the veteran had intact 
sensation, full strength, normal reflexes, normal gait, and 
muscle tone was normal.   Thus, he is not entitled to a 
separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

The claim for an initial rating in excess of 20 percent for 
degenerative arthritis of the upper lumbar spine is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


